Per Curiam.
The retention of possession after adjudication and down to the trial of the proceeding indicated a waiver by the tenant-bankrupt of the 1934 amendment, so that during such possession he remained liable for the rent. In the absence of proof to the contrary the stipulated rental would be deemed to be the reasonable value of the use and' occupation of the premises. (Matter of Sherwoods, Inc., 210 Fed. 754; Matter of Mlle. Lemaud, Inc., 13 F. [2d] 208; affd., 16 id. 780.)
Final order and judgment affirmed, with twenty-five dollars costs.
All concur. Present —■ Levy, Hammer and Callahan, JJ.